                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-00150-KDB-DSC
 JARED MODE, on behalf of himself and
 all other similarly situated,

                 Plaintiffs,

    v.                                                            ORDER

 S-L DISTRIBUTION COMPANY,
 LLC,S-L DISTRIBUTION
 COMPANY, INC., andS-L ROUTES,
 LLC,,

                 Defendants.


         THIS MATTER is before the Court on Defendants’ motion to dismiss with prejudice

deficient sample opt-in plaintiffs. (Doc. No. 559). Plaintiffs do not oppose the motion.

         During a telephone conference requested by the parties, counsel informed the court of their

many attempts to communicate with the deficient opt-in plaintiffs. Based on the motion and the

reasons stated at the telephone conference on September 17, 2020, the Court GRANTS the motion

and ORDERS that the following be DISMISSED WITH PREJUDICE:

   1. Opt-in Plaintiff Bassem Abdallah’s claims (Dkt. 1, 155-1), S-L’s counterclaim
      against Abdallah (Dkt. 538), and the Third-Party Complaint against Bassem
      Distribution Network (Dkt. 243);

   2. Opt-in Plaintiff Gerald Abraham’s claims (Dkt. 1, 420-1), S-L’s counterclaim
      against Abraham (Dkt. 538), and the Third-Party Complaint against Burns
      Dependable Distributing LLC (Dkt. 355);

   3. Opt-in Plaintiff Joseph Burns’ claims (Dkt. 1, 181-1), S-L’s counterclaim against
      Burns (Dkt. 538), and the Third-Party Complaint against Burns Dependable
      Distributing LLC (Dkt. 355);




                                                  1

      Case 3:18-cv-00150-KDB-DSC Document 564 Filed 09/17/20 Page 1 of 3
4. Opt-in Plaintiff Ryan Douds’ claims (Dkt. 1, 9-1), S-L’s counterclaim against
   Douds (Dkt. 538), and the Third-Party Complaint against Ryan Douds LLC (Dkt.
   40);

5. Opt-in Plaintiff Patrick Eavey’s claims (Dkt. 1, 174-1), S-L’s counterclaim against
   Eavey (Dkt. 538), and the Third-Party Complaint against Gift Shop Supplies LLC
   (Dkt. 253);

6. Opt-in Plaintiff Carlos G. Garcia’s claims (Dkt. 1, 173-1), S-L’s counterclaim
   against Garcia (Dkt. 538), and the Third-Party Complaint against Jaclasmma
   Distributors Inc. (Dkt. 462);

7. Opt-in Plaintiff Ron Glass’ claims (Dkt. 1, 9-1), S-L’s counterclaim against Glass
   (Dkt. 538), and the Third-Party Complaint against Ron Glass Distribution (Dkt.
   43);

8. Opt-in Plaintiff Tina M. Householder’s claims (Dkt. 1, 155-1), S-L’s counterclaim
   against Householder (Dkt. 538), and the Third-Party Complaint against
   Householder Enterprises, LLC (Dkt. 205);

9. Opt-in Plaintiff Christopher Landeen’s claims (Dkt. 1, 160-1), S-L’s counterclaim
   against Landeen (Dkt. 538), and the Third-Party Complaint against Handy
   Husbands LLC (Dkt. 289);

10. Opt-in Plaintiff Russell J. Richards’ claims (Dkt. 1, 91-1), S-L’s counterclaim
    against Richards (Dkt. 538);

11. Opt-in Plaintiff Amal Samara’s claims (Dkt. 1, 181-1) and S-L’s counterclaim
    against Samara (Dkt. 538);

12. Opt-in Plaintiff Andrew Smith’s claims (Dkt. 1, 172-1), S-L’s counterclaim against
    Smith (Dkt. 538), and the Third-Party Complaint against Andrew Smith
    Distribution Inc. (Dkt. 241);

13. Opt-in Plaintiff Kevin Walker’s claims (Dkt. 1, 8-1), S-L’s counterclaim against
    Walker (Dkt. 538), and the Third-Party Complaint against KW Distributorships,
    Inc. (Dkt. 39);

14. Opt-in Plaintiff Liam T. White’s claims (Dkt. 1, 184-1), S-L’s counterclaim against
    White (Dkt. 538), and the Third-Party Complaint against LTW Snacking LLC (Dkt.
    261);

15. Opt-in Plaintiff Otis Willis’ claims (Dkt. 1, 169-1) and S-L’s counterclaim against
    Willis (Dkt. 538);




                                            2

  Case 3:18-cv-00150-KDB-DSC Document 564 Filed 09/17/20 Page 2 of 3
  16. Opt-in Plaintiff Harold Dale Winchester’s claims (Dkt. 1, 78-1), S-L’s
      counterclaim against Winchester (Dkt. 538), and the Third-Party Complaint against
      Winchester Incorporated (Dkt. 507).

SO ORDERED.


                                 Signed: September 17, 2020




                                              3

    Case 3:18-cv-00150-KDB-DSC Document 564 Filed 09/17/20 Page 3 of 3
